Statement by the President of the European Parliament on the situation in Tunisia
President. - Ladies and gentlemen, it is with great anxiety, but also with great hope, that we have been watching the events which have unfolded in recent weeks in Tunisia. Peaceful demonstrations in defence of legitimate demands turned into bloody clashes - which we deplore - when the Tunisian authorities turned against their own citizens. Today, we pay tribute to the victims of these events. We extend our profound sympathy to all those who have lost family or friends. In particular, we remember the first victim of the clashes - a young man named Mohamed Bouazizi. His tragic gesture has forever become a symbol of Tunisian society's wave of democratic feeling. Let us observe a minute's silence in memory of our Tunisian friends. Please stand.
(The House rose and observed a minute's silence)
Thank you. Ladies and gentlemen, the 'Jasmine Revolution' continues. In many respects, this is a truly historical time. I would like to express profound respect for the courage and determination of the citizens of Tunisia. It is they who are the source of the changes. It is, however, only the beginning of a long road. As Europeans, we share the aspirations of Tunisians and want to go with them on the road to achieving these aspirations in full. Europeans are particularly sensitive to social justice, equal opportunities, free speech, democracy, genuine pluralism and the ability to shape one's own political future. This is why we do not remain indifferent, today. In addition, we call for the changes to be peaceful in character. They must serve justice and the rule of law. Furthermore, we have some fundamental demands. Firstly, the release of all those who have been arbitrarily arrested. Secondly, the conduct of independent investigations into serious charges of corruption, and also into cases of death and the abuse of force. Thirdly, transparent and truly democratic presidential and parliamentary elections, monitored by local and foreign observers and, fourthly, we support the efforts to create a government of national unity which would represent all Tunisians.
The European Union and Tunisia have been linked by a partnership for many years - they are our neighbours from across the Mediterranean Sea. This partnership must, above all, be in the interests of our citizens - Tunisians and Europeans. Our partnership, if it is to be credible and significant, must support the Tunisians on their road to profound change. We must help Tunisia achieve success. Ladies and gentlemen, let us support the Tunisians.
Member of the Commission. - Mr President, the recent popular uprising in Tunisia is unprecedented in the modern history of the country. On 17 December 2010, a young university graduate set himself on fire out of sheer desperation after police seized the fruit and vegetables that he was selling for a living. Less than a month later, nationwide protests have brought about the definitive departure of President Ben Ali.
The European Union has condemned the violence of the repression during the last days of the regime. As I speak, the security situation remains precarious. Looting and violence are still being reported. Tunisia remains in a very delicate phase, although the first news about the formation of a national unity government is just coming in.
Despite some uncertainty, the message of the Tunisian people is loud and clear: Tunisia wants to be a stable democracy that fully respects fundamental rights and freedoms. It wants free and fair, inclusive elections. The people want to write a new page in their history and we want to support them in that endeavour. Respect for the Constitution and the steps being taken, as we speak, to bring together a national solidarity government, are moves in the right direction.
Of course, this is only a start. The European Union has never ceased to remind Tunisia of its international obligations in the field of human rights and fundamental freedoms. Ever since the start of my term of office - since my hearing before this House in fact - I have repeated that enhanced status clearly means enhanced commitments in all areas of our relationship, including fundamental freedoms and human rights.
I have stressed in all meetings with the Tunisian authorities, on behalf of the European Commission, that they had to deliver on their democratic and human rights commitments. At the very first session of negotiations on the action plan for statut avancé, I insisted personally, in an unprecedented and extremely clear way, that any use of the new Article 61a of the Penal Code would be seen by us as incompatible with statut avancé and with our shared values.
And, by the way, if there were still sceptics on both sides who thought that these values were shared only in theory, they should listen again and again to the voice of the Tunisian street over the last days and weeks. What was this if not a solemn demand for democracy and for more economic justice?
As Catherine Ashton and I stated this morning, the European Union stands ready to support a truly inclusive electoral process with appropriate guarantees. We hope its modalities can be announced as soon as possible, once the government of national unity has been shaped and starts its work. We are ready to provide immediate assistance in preparing and organising the electoral process, as well as lasting support for a genuine democratic transition.
We are also working on a broader package to assist - as soon as the situation stabilises - with, inter alia, economic development, close attention to the social problems faced by Tunisia's youth, and consolidating the rule of law and the judiciary.
We will, of course, continue consulting closely with this House and with the Member States on this process.
The European Neighbourhood Policy is based on essential values shared by the European Union and its partners: democracy, human rights and an open market economy, with a view to building together a shared area of democracy, stability and prosperity. The Commission has always stressed that these values were an essential component of our neighbourhood policy, towards both our southern and our eastern neighbours.
With its strong middle class, high level of education, closeness to Europe and overall moderation, Tunisia is well placed to take the leap towards democracy that people have now asked for with such force and courage, and I think everyone should agree that the European Union also has a strong interest in a democratic, prosperous and stable Tunisia. We have a long-standing and robust relationship with Tunisia and close links between our peoples and our business communities. It is my ambition, and that of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, that we should now strengthen our bilateral relations on the basis of new commitments by our partners on governance, respect for the rule of law and for fundamental freedoms, and economic and social reforms.
We will do our utmost to help the Tunisian people to turn their aspirations into reality.
Mr President, the recent events in Tunisia should encourage us to reflect with a sense of responsibility on at least two issues. Firstly, on whether policies to support the status quo in countries that lack democratic freedoms really contribute to stability, in this case, in our immediate vicinity.
Secondly, Mr President, we should reflect on whether the disappearance of Mr Ben Ali from the political scene is sufficient to guarantee that a real democratic transition will be brought about.
In my view, Mr President, the answer to both these questions is no. Therefore, Mr Füle, there needs to be a thorough reflection around why the Neighbourhood Policy, in the spirit of the Barcelona Process, has not had the intended democratising effects, and how we could or should make adjustments to it.
Secondly, experience has shown us in many cases that, when there is a power vacuum, the most radicalised and extremist parties replace the process, hijack it and want to ruin it.
Mr President, if it is simply to defend freedom, extremism is not a vice; if it is only to defend justice, moderation is not a virtue. This ethical imperative means that the European Union must mobilise all its efforts to help ensure that this process is not derailed.
I welcome what Mr Füle said about providing electoral assistance to Tunisia, but I think that it is even more important to go a step further and support Tunisia through a European Union electoral observation mission. It is not only because of this ethical imperative that is etched in the genetic code of the European Union that we should do this, Mr President, but also in our own interests: because there is no point travelling first class if there is a passenger in economy with a bomb in his suitcase.
Mr President, ladies and gentlemen, we share the concerns about what is happening in Tunisia and express our sadness about the many people who have lost their lives during the protests.
The new and confused situation that began after the flight of former president, Mr Ben Ali, must now lead to the objective that many have asked for: the start of economic and social reforms to match the expectations of the vast majority of the population and the opening up of democratic forums, to ensure that civil society and the various opposition forces are increasingly involved in public life and in government.
Obviously, all countries have the right to determine their own path, but we are keen for these reforms to be carried out and for the changes to be real and not merely window dressing. What is happening in Tunisia at the moment poses questions for all of us and poses questions for Europe, with all its delays and mistakes.
In 1995, the European Union launched the partnership programme with the Mediterranean in Barcelona. This was supposed to include economic, political, military and even social and human cooperation, but not even in the two key objectives has this been achieved. In terms of the economy, there has been a drastic reduction in regional and infrastructural projects because the funds never arrived from Member States and those from the Commission remain in standby. The promised free trade zone does not exist, but the most obvious failure is on the political level, and we need to be fully aware of this, Commissioner.
The Union for the Mediterranean was launched in 2008, but remains a façade. The summit that was supposed to be held in November 2010 has been postponed indefinitely. The problem is that the various European governments are not interested and do not see any interest in real cooperation. They prefer to maintain relationships with questionable regimes that are wedded to the defence of their undemocratically managed national resources, whilst millions of young people live without any future prospects but emigration, which is increasingly difficult.
It is no great surprise then that, spurred on by the economic and social crisis, the protests in Tunisia have turned into a tidal wave capable of having a heavy impact on the existing power structure. European political realism is no longer useful as a result of the fear of Islamic fundamentalism, and perhaps the time has come to finally shelve that post-colonial attitude that tends to re-emerge every now and then in relations with north African countries.
Indeed, taking Barcelona as a starting point, Europe needs a new vision of its southern reaches and the Mediterranean, which must be more credible than in the past. This implies a complete overhaul of the partnership and neighbourhood policies that have been followed thus far, and I would insist that you attend to this, Commissioner. We cannot hide the fact that both the Commission and the Council were even ready to start discussions with Tunisia for an advanced status agreement. On the basis of what criteria it was thought that all this was possible is still to be explained.
We need to change tack - change gear - and we are telling the Commission and the Council that this can be achieved by showing more conviction in giving Parliament a role in the elaboration and application of a new idea of partnership with the countries of the Mediterranean. All of this is not solely in the interest of these countries but is, above all, in the interest of Europe.
Many of the problems that Europe appears to have can only be tackled and resolved by a productive and virtuous relationship with all the Maghreb countries. Supporting economic and democratic reforms, as well as simultaneously deploying all the necessary antidotes to fundamentalism and terrorism, is a difficult road but is the only one to take.
There is reason to hope that the tragic and bitter lesson being imparted by Tunisia can serve to give all of us a better understanding of what is worth doing and what is worth changing in terms of Europe's actions.
on behalf of the ALDE Group. - Mr President, I would like to congratulate the Tunisian people for their bravery, courage and persistence in speaking up for opportunities and freedom, and I hope all can refrain from using violence and that there will be free and fair elections soon.
Citizens spoke out against an oppressive regime which has used bullets and killed its youth. Only weak governments go to such lengths to preserve their artificially obtained corrupt power and wealth. Regimes derive their legitimacy from providing for the wellbeing of their citizens, not from closing universities and access to information and free communications.
With regard to access to information, the Tunisian opposition used the Internet, and the Internet is becoming more and more important for peaceful opposition across the world. I learned about the uprising by the citizens' movement in Tunisia through the Internet and eyewitness accounts that were posted there, but it took about a month of the struggle before mainstream media and political leaders woke up to the realities of the street.
In the same week - last week - the French Minister for Foreign Affairs offered help to the Tunisian Government in the form of riot police and assistance in policing. What is the Commission's reaction to that offer, and where was the help for citizens in support of their rights?
(Applause)
The confrontation between the Tunisian Government and its people took place on the virtual highways of the Internet as much as on the streets. The Tunisian Government was known for being among the most advanced in the use of filtering and censoring software, and over the past month, it spared no efforts to repress people through these technologies. Repressive regimes across the world continue to use technologies to silence free speech.
Today is Martin Luther King Day and it was Martin Luther King who said that a time comes when silence becomes betrayal. Commissioner Füle, that time has arrived. The United States has lost significantly in terms of credibility in its fight for leadership in Internet freedom.
The EU has a struggle ahead, about which we will speak tonight in relation to the upcoming Hungarian laws. But the young, freedom-loving generation across the world is looking to the symbolic example that Tunisia has given and is looking to the EU for support, and there is no reason why we should not lead in defending people's freedoms, including on the Internet.
Mr President, ladies and gentlemen, I admit that I would have liked this Parliament to measure up to the pride of the Tunisians who managed to defeat the dictator Ben Ali.
Ladies and gentlemen, the dictator has fallen, but the dictatorship, the structure of the dictatorship, still exists in Tunisia. Today, we need to be very careful. European governments and the majority of this Parliament have, for years, supported the structure of the dictatorship, and the Tunisian dictator. Just last week, most groups rejected a debate on Tunisia and refused to condemn Ben Ali.
The French Foreign Minister's actions are just the latest example of the West's complicity. Why is this? Because of fear; because people were afraid of Islamism. We are right to fear Islamist dictatorship, but what do these young people, these Tunisians who were absolutely not Islamists, who were fighting for freedom, have to do with that? Mr Bouazizi, who immolated himself, is the Jan Palach of Tunisia, and when Jan Palach immolated himself, this whole Parliament was behind him. We are not even able to stand behind Mr Bouazizi - that is the truth about this Parliament.
Now the Commission needs to act. It simply needs to say one thing; it needs to say to the Tunisians that it will not be possible for a democratic election in a country which has just emerged from dictatorship to take place within two months. No democratic basis exists in the country. There is no freedom of expression, and the media, radio and television are not free. A state printing office is all that exists.
It is for this reason that I ask the Commission to take the money from the association agreement and to use it to support freedom of expression in Tunisia and not to support Tunisian government organisations.
Second, the transitional government is not a government of national unity. Why? Because the majority of those who fought or those who are in exile have not yet returned, and are not recognised. Time is therefore needed so that democratic forces - not the forces 'recognised' by Ben Ali, but truly democratic forces - can develop.
The European Union must demonstrate that, for us, what is happening in Tunisia is the key to understanding and hope for all Arab countries. Democracy and Islam can go together, and if we are able to support the fledgling Tunisian democracy, we will see that in Egypt, Jordan and Syria, and everywhere, the people and peoples will rise against their dictators.
We have a responsibility, all of us here, because in the end, Tunisians - who form part of the Arab world - are showing us that the hope of freedom that we saw in 1989 in the Eastern Bloc is now being born in a country such as Tunisia. Tomorrow, we will see this in Algeria, and the day after in Egypt and Jordan.
For that reason, therefore, it is unthinkable that this Parliament could remain seated and say: 'Yes, perhaps; we do not know'. We did not know in 1989 how Poland would turn out. We did not know how Russia would turn out with Gorbachev. If we ask for an assurance every time people demand freedom - that is, if we ask them to tell us that the situation will definitely progress in a particular direction - we will never support freedom, and that is why I ask the Commission to move, give something, show the Tunisians that the realpolitik now is the policy of supporting democracy and no longer the policy of supporting the dictatorship structure.
(Applause)
on behalf of the ECR Group. - Mr President, the upheaval in Tunisia is undoubtedly a reflection of people's frustration at the country's political stagnation and its relative economic stagnation. The flagrant corruption and wealth of the ruling family elite contrasted sharply with the high levels of poverty and unemployment among ordinary people.
Former President Ben Ali paid the supreme price for failing to meet the expectations and aspirations of his people, but I do not agree with some assessments, particularly in the Green Group, that his government was one of the most repressive in the Arab world. Tunisia has been an example, in some ways, of a modern, secular and progressive Arab country. For example, polygamy and veils were banned and foreign direct investment and tourism were encouraged.
Tunisia has managed to resist the efforts of violent Jihadis to undermine the integrity of its secular society. It is therefore essential that Tunisia's political leaders - the new leaders that will now emerge - protect that legacy, because Salafist extremists will undoubtedly try to take advantage of the chaos and turmoil that will advance their dangerous agenda, which obviously also threatens European political objectives, including foreign policy objectives.
Tunisia's new political leadership also needs to understand that poor governance and gross inequality offer a fertile breeding ground for violent radicalism. I am encouraged that the interim leadership has promised substantial reforms because embarking on such a path will greatly strengthen Tunisia's relationship with the European Union. In the meantime, my group calls for maximum restraint by the security forces and for the arrest and trial of the ancien regime's presidential guard leadership responsible for the shooting, in the last few days, of innocent bystanders, in a futile attempt to destabilise the country. I congratulate the army on its professionalism in protecting the Republic's institutions.
We in the EU must give the new Tunisian government of unity every assistance and also afford every assistance to EU citizens, including British citizens, who are stranded, having been in Tunisia on a holiday.
Mr President, ladies and gentlemen, it is with some pride and much emotion that I speak in this House today on behalf of my group, the Confederal Group of the European United Left - Nordic Green Left.
The reason is that very few of us in this House have denounced the abuses of the Tunisian regime and what people had to go through who dared, against all the odds, to criticise it and denounce its practices, and particularly the torture of human rights defenders.
It took the self-immolation of a young man of 26 to make the Tunisian people rise up and no longer be afraid, because they felt quite alone. The hope of freedom has been born there. It took more than 50 deaths before the European Union dared to make a timid statement calling for restraint in the use of force, but without calling into question the sacrosanct EU-Tunisia partnership and without condemning the violence, Mr Füle, until Saturday. The least that we can say is that the Tunisian regime has hardly heard you since your appointment.
These words about 'restraint in the use of force' stuck in my throat. The European Parliament has been mute apart from a timid statement by the Maghreb delegation. It was only on Saturday that you spoke out on this, Mr President, and today a majority in the European Parliament rejected a written resolution. However, the European authorities manage to be more vocal towards other regimes. As a French person, I know what the responsibilities of the French Government are, and I will not revisit the proposals of our Foreign Minister. Obviously, for some people, the colonial era is not yet over, but let us hope that all of this is consigned to the past.
Thanks to the courage of the Tunisian people, the Tunisian miracle, so dear to some people here, has collapsed within a few days and has shown its true face. Today, the European Union has a great responsibility to stand by the Tunisian people in their democratic transition, but without interfering in it. The European Union must monitor the electoral process and make sure that an independent investigating committee sheds full light on what has happened - on the violence and the corruption. The Tunisian people must no longer be pillaged. The assets of the Ben Ali and Trabelsi families must not only be monitored; they must be frozen.
The European Union has failed. There is a long way to go before the Tunisians regain confidence. Things are still difficult today, it is true, and what is happening in the country may provide a good example for the Maghreb region. We know that identical uprisings may take place in all those countries in which the West still puts its own interests above those of the people concerned. Men have already immolated themselves in Algeria, Egypt and Mauritania. It is time to move from words to action where democracy and human rights are concerned. It is time for the European Union to restructure its partnerships with the countries of the South and to finally construct them on the basis of democratic requirements, respect for human rights and equality, or else it will effectively pave the way for fundamentalists.
on behalf of the EFD Group. - Mr President, you made some remarks at the beginning of the debate about free and fair elections and good representative government and you asked us to support the people of Tunisia.
No democrat could disagree. People will tolerate a lot from incompetent, corrupt governments, but push them too far and they will rebel. It is a doctrine of internal security services that any population is only three days away from riots and civil unrest when the food supplies run out.
Are there any parallels to be drawn between what is happening in Tunisia and the European Union? The EU gives undemocratic and incompetent government. It has a political class that is increasingly detached from the wishes of its people. There is high youth unemployment in many countries in Europe as a direct result of EU policies. There are already riots and civil unrest in Greece due to its purely ideological commitment to the European single currency. Countries like Spain, Portugal and Ireland may soon follow Greece as their economies become untenable in the straitjacket of the euro.
Do not think that it cannot happen in European countries. When governments become the enemies of their own people, then the people will eventually rebel.
I agree with what you said in your introduction but let us see those principles applied in Europe as well as in other countries of the world.
This item is closed.